Citation Nr: 9913930	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  97-02 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date prior to December 9, 
1994 for an evaluation of 30 percent for the veteran's 
ankylosis of the right third proximal interphalangeal joint, 
status post fracture of the right third finger and fracture 
of the right fifth metacarpal.

2.  Entitlement to an evaluation in excess of 30 percent for 
the period on and after December 9, 1994 (exclusive of the 
period from January 25, 1995 until January 1, 1996) for the 
veteran's ankylosis of the right third proximal 
interphalangeal joint, status post fracture of the right 
third finger and fracture of the right fifth metacarpal.

3.  Entitlement to a total disability rating based on 
individual unemployability and due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to May 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In an October 1994 rating decision, the 
RO denied entitlement to an evaluation in excess of 10 
percent for the veteran's service-connected right hand 
disorder.  In an April 1995 rating decision, the RO 
effectuated a 30 percent evaluation for this disorder as of 
December 1994; as the 30 percent evaluation is less than the 
maximum available under applicable diagnostic criteria, the 
veteran's claim for an increased evaluation remains viable on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  In a 
June 1996 rating decision, the RO denied the veteran's claim 
of entitlement to TDIU.

The Board observes that the only issue certified for 
appellate review is the issue of the veteran's entitlement to 
a TDIU.  In a September 1996 letter to the veteran, the RO 
noted that the veteran had been informed in a November 1995 
Supplemental Statement of the Case (SSOC) that his 
Substantive Appeal or its equivalent had to be received by 
April 18, 1996, or else his appellate rights would expire on 
the issues of the veteran's claim of entitlement to service 
connection for PTSD and entitlement to an evaluation in 
excess of 30 percent for the veteran's service-connected 
right hand disorder.  The veteran was also informed that his 
could appeal the determination regarding the timeliness of 
his appeal with respect to these issues.  However, upon a 
careful review of the record, the Board finds that the 
veteran perfected his appeal with respect to the issue of his 
entitlement to an increased evaluation.  The Board finds 
further, that the veteran has also perfected his appeal with 
respect to the issue of his entitlement to an earlier 
effective date for the award of the 30 percent disability 
evaluation assigned his service-connected right hand 
disorder.

In this regard, the Board notes that an increased evaluation 
in excess of 10 percent for the veteran's right hand disorder 
and service connection for PTSD were denied, in pertinent 
part, by the RO in November 1993 and October 1994 rating 
decisions.  In October 1994, the veteran submitted a notice 
of disagreement with the determination on both of these 
issues.  In November 1994, a Statement of the Case (SOC) that 
included both issues was furnished the veteran.  In January 
1995, the veteran's representative submitted a statement in 
reference to the October 1994 rating decision.  Although he 
listed six issues in the letter, he only submitted argument 
on the issue of whether an increased evaluation was in order 
for the veteran's right hand disorder based on clear and 
unmistakable error in the evaluation of this disorder in the 
October 1994 rating decision; at the end of the letter, the 
representative requested that if the benefits could not be 
granted, that the letter serve in lieu of a VA Form 9.  

In an April 1995 rating decision, the RO deferred 
consideration of evaluation of the veteran's right hand 
disorder pending examination of the veteran's right hand and 
denied the clear and unmistakable error issue raised by the 
veteran's representative.  In a subsequent April 1995 rating 
decision, the RO granted an increase for the veteran's 
service-connected right hand disorder to 30 percent effective 
from December 14, 1994, and granted service connection for 
neurological dysfunction of the right hand, assigning a 20 
percent evaluation for this disability.  In June 1995, the 
veteran expressed his disagreement with the effective date of 
the increased rating, arguing that the increase should go 
back to 1993 when he filed his claim for increase.  In July 
1995, the RO determined, in pertinent part, that an earlier 
effective date of December 9, 1994, was warranted for the 
increase to 30 percent for the veteran's right hand 
disability; the RO indicated that this was the date of an 
outpatient treatment record which demonstrated an increase in 
the severity of this disability.  In July 1995, a SOC was 
furnished the veteran on the issue of his entitlement to an 
earlier effective date.  In October 1995, the veteran's 
representative submitted a statement requesting that the 30 
percent rating be made effective the date the veteran was 
released from service and which may liberally be construed as 
a timely Substantive Appeal of the effective date issue.

Based on the foregoing, the Board finds that the veteran has 
submitted the equivalent of a timely Substantive Appeal  with 
respect to the issues of entitlement to an increased 
evaluation for his service-connected right hand disorder 
(exclusive of the separately service-connected neurological 
dysfunction in that hand), and for an earlier effective date.  

The Board notes further, that it has been argued on the 
veteran's behalf that the 30 percent evaluation should be 
effective back to 1990.  As such, with respect to the 
increased rating issue, the question arises as to whether the 
veteran is entitled to an increased evaluation in excess of 
10 percent for his right hand disorder prior to December 9, 
1994.  However, the Board observes that this issue is 
essentially rendered moot by the discussion of whether he is 
entitled to an earlier effective date for the award of a 30 
percent evaluation for the veteran's service-connected right 
hand disorder.  Therefore, the issues in appellate status 
have been styled as that on the title page of this decision.  

The Board observes that a 100 percent evaluation under 38 
C.F.R. § 4.30 (1998) was in effect for the veteran's right 
hand disorder from January 25, 1995 until January 1, 1996.

The claims of entitlement to an evaluation in excess of 30 
percent for the period on and after December 9, 1994 
(exclusive of the period from January 25, 1995 until January 
1, 1996) for the veteran's ankylosis of the right third 
proximal interphalangeal joint, status post fracture of the 
right third finger and fracture of the right fifth 
metacarpal, and TDIU will be addressed in the REMAND section 
of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  In September 1992, the RO received the veteran's claim 
for an evaluation in excess of 10 percent for his service-
connected right hand disability.

3.  Prior to December 9, 1994, the veteran's right hand 
disability was manifested by ankylosis of only the right 
middle finger; as such, it was not factually ascertainable 
that an evaluation of 30 percent was warranted for this 
disability prior to that date.


CONCLUSION OF LAW

The criteria for an effective date prior to December 9, 1994 
for a 30 percent evaluation for the veteran's ankylosis of 
the right third proximal interphalangeal joint, status post 
fracture of the right third finger and fracture of the right 
fifth metacarpal, have not been met.  38 U.S.C.A. §§ 
5107, 5110 (West 1991); 38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
earlier effective date for a 30 percent evaluation for his 
service-connected right hand disability is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, the Board finds that this claim is plausible and 
capable of substantiation.  The Board also finds that all 
relevant facts with regard to this claim have been properly 
developed, and no further assistance to the veteran is 
required in order to comply with the VA's duty to assist him 
in the development of facts pertinent to his claim under 38 
U.S.C.A. § 5107(a).

The statutory provisions for the determination of the 
effective date of an increase in disability compensation are 
set forth in 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. 
§ 3.400(o) (1998).  Generally, the effective date for an 
increase is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  When entitlement 
arises before a claim has received, the effective date will 
be that date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within one year from such date; otherwise, the 
effective date will be the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2) (1998).  See Harper v. Brown, 10 Vet. 
App. 125, 167-27 (1997) (38 C.F.R. § 3.400(o)(2) applies only 
in cases where the increase preceded the claim).

Initially, the RO granted service connection for an injury of 
the right middle finger in a September 1990 rating decision, 
with a 10 percent evaluation effective from May 1990.  The RO 
received the veteran's claim for an increased evaluation for 
a right third finger disorder in September 1992.  

A July 1993 VA treatment record reflects the veteran's 
complaints of pain in the right hand, and swelling was noted 
upon examination.  The veteran subsequently underwent a VA 
examination in October 1993.  The report of this examination 
indicates that the veteran is right-handed.  This examination 
revealed ankylosis of the right third proximal 
interphalangeal joint, with swelling of the right third 
interphalangeal joint.  The veteran had a normal right fist, 
except for the third finger, and had normal fist strength, 
bilaterally.  X-rays of the right hand revealed a deformity 
of the right fifth metacarpal bone and a deformity of the 
proximal interphalangeal joint of the right middle finger, 
due to trauma.  The pertinent diagnoses were a history of a 
left ring finger fracture, with no pathology found; status 
post right fifth metacarpal fracture; and status post 
fracture of the right third finger.  

The veteran's claim for an evaluation in excess of 10 percent 
for this disability was subsequently denied in a November 
1993 rating decision.  Subsequently, several personal 
hearings were scheduled for the veteran pursuant to his 
request and he either requested postponement or cancellation 
of such hearings.  

Additional evidence was secured including the report of a 
July 1994 VA examination.  This examination revealed that the 
third finger of the right hand was ankylosed at the proximal 
interphalangeal joint.  Range of motion of the 
metacarpophalangeal joint was from zero to 90 degrees, and 
range of motion of the distal interphalangeal joint was from 
zero to 30 degrees.  The right fourth finger had a normal 
range of motion, and the metacarpophalangeal joint appeared 
normal.  The fifth metacarpophalangeal joint was depressed, 
indicating an old metacarpal fracture.  The range of motion 
of the metacarpophalangeal joint of this finger was from zero 
to 60 degrees, the range of motion of the proximal 
interphalangeal joint was from zero to 90 degrees, and the 
range of motion of the distal interphalangeal joint was from 
zero to 90 degrees.  The veteran was able to touch the thumb 
with each finger, and the grip was equal and fairly good.  An 
x-ray of the right hand revealed deformity of the right fifth 
metacarpal bone due to an old injury, with no other 
deformities or old fractures of the right hand.  The 
diagnoses were status post right fifth finger fracture, 
ankylosis of the right third proximal interphalangeal joint, 
and a history of a fracture of the third finger.  In a 
subsequent rating decision, issued in October 1994, the RO 
again denied the veteran's claim for an evaluation in excess 
of 10 percent for this disorder.

A September 1994 record from Tolfree Memorial Hospital in 
West Branch, Michigan indicates that the veteran complained 
of persistent pain in both hands.  The diagnosis was chronic 
pain in both hands, secondary to a crush injury.

The Board observes that, in an April 1995 rating decision, 
the RO granted a 30 percent evaluation, effective December 
14, 1994, for the veteran's right hand disorder following the 
receipt of VA and private medical records, dated from 
December 1994 to February 1995, reflecting the veteran's 
complaints of increased pain in the right hand and arm and 
his January 1995 osteotomy of the fifth metacarpal joint, 
with internal fixation and excision of exostoses from the 
proximal interphalangeal joint of the middle finger.  The 
earliest date of any of these records is December 9, 1994.  
In view of this, in a July 1995 rating decision, the RO 
changed the effective date for the 30 percent evaluation to 
December 9, 1994.

In this case, the Board has considered the veteran's argument 
that an effective date prior to December 9, 1994, is 
warranted for a 30 percent evaluation for his service-
connected right hand disorder.  A review of the relevant 
medical records prior to that date, however, does not 
indicate such an increase in disability prior to that date.  
Specifically, there is no evidence of unfavorable ankylosis 
of the middle and any other finger, which would warrant a 
higher evaluation (of 20 percent for the ring or little 
fingers, 30 percent for the index finger, or 40 percent for 
the thumb) under 38 C.F.R. § 4.71a, Diagnostic Code 5219 
(1998); or of favorable ankylosis of the middle and either 
the index finger or the thumb, which would warrant a higher 
evaluation of either, respectively, 20 or 30 percent under 
Diagnostic Code 5223.  Rather, the veteran was appropriately 
evaluated at the 10 percent rate for ankylosis of the middle 
finger under Diagnostic Code 5226 for the period prior to 
December 9, 1994, based on evidence of unfavorable ankylosis 
of the major middle finger and residuals of fracture of a 
major little finger without evidence of ankylosis.  

The Board also notes that the Schedule for Rating 
Disabilities preceding Diagnostic Codes 5216 through 5219 
("Multiple Fingers: Unfavorable Ankylosis") as well as before 
Diagnostic Codes 5220 through 5223 ("Multiple Fingers: 
Favorable Ankylosis"), provides that in classifying the 
severity of ankylosis and limitation of motion of single 
digits and combinations of digits the following rules will be 
observed:  (1) Ankylosis of both the metacarpophalangeal and 
proximal interphalangeal joints, with either joint in 
extension or in extreme flexion, will be rated as amputation; 
(2) Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, even though each is individually in 
favorable position, will be rated as unfavorable ankylosis; 
and (3) With only one joint of a digit ankylosed or limited 
in its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches (5.1 cms.) of 
the median transverse fold of the palm; when so possible, the 
rating will be for favorable ankylosis, otherwise 
unfavorable.  38 C.F.R. § 4.71a.  However, the evidence of 
record does not indicate that any of these provisions would 
have resulted in a evaluation in excess of 10 percent prior 
to December 1994.  

Overall, the Board finds that entitlement to an evaluation of 
30 percent for the veteran's ankylosis of the right third 
proximal interphalangeal joint, status post fracture of the 
right third finger and fracture of the right fifth 
metacarpal, did not arise until December 9, 1994.  Therefore, 
the preponderance of the evidence is against the veteran's 
claim for an earlier effective date for a 30 percent 
evaluation for that disability.


ORDER

An effective date prior to December 9, 1994 for an evaluation 
of 30 percent for the veteran's ankylosis of the right third 
proximal interphalangeal joint, status post fracture of the 
right third finger and fracture of the right fifth 
metacarpal, is denied.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998); Talley v. Brown, 6 Vet. App. 
72, 74 (1993).  This duty includes securing medical records 
to which a reference has been made, as well as conducting a 
thorough and contemporaneous medical examination of the 
veteran.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  If an 
examination report is incomplete, the Board must await its 
completion, or order a new examination, before deciding the 
veteran's claims.  Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992).  

During his May 1998 Board hearing, the veteran submitted a 
statement indicating that he had received VA treatment for 
his right hand through March 1998.  A review of the veteran's 
records, however, reflects that the only VA treatment record 
contained in the veteran's claims file subsequent to April 
1997 is a letter from a VA doctor, dated in January 1998.  
Any and all additional VA treatment records should be 
associated with the veteran's claims file.

The Board also observes that the veteran has not been 
afforded a VA examination in conjunction with his claim of 
entitlement to TDIU.  In this regard, the Board observes that 
the veteran's service-connected disabilities, as indicated in 
a June 1996 rating decision, include ankylosis of the right 
third proximal interphalangeal joint, currently evaluated as 
30 percent disabling; neurological deficits of multiple 
fingers of the right hand, currently evaluated as 20 percent 
disabling; and status post fracture of the left distal 
radius/ulnar styloid, a laceration scar below the left knee, 
and status post fracture of left ring finger and fourth and 
fifth metacarpals, all currently evaluated as noncompensably 
(zero percent) disabling.

As noted in the Introduction section of this decision, the 
Board observes that the veteran initiated an appeal of the 
RO's October 1994 denial of his claim for service connection 
for PTSD.  Following the issuance of a SOC addressing this 
issue in November 1994, a statement from the veteran's 
representative listing this issue was received by the RO in 
January 1995.  However, unlike the increased rating issue, it 
is unclear from the wording of this statement whether the 
statement was intended as a Substantive Appeal with regard to 
the issue of entitlement to service connection for PTSD.  The 
RO determined that the veteran had not submitted a timely 
Substantive Appeal as to this issue, and notified the veteran 
of this determination in September 1996.  The RO informed the 
veteran that he could appeal the determination on the issue 
of the timeliness of the appeal, and the veteran was provided 
with notice of his appellate rights.  He did not appeal this 
determination.  However, at the veteran's May 1998 hearing, 
the veteran's representative raised the issued of the 
veteran's entitlement to service connection for a psychiatric 
disorder to include PTSD.  The Board notes that this issue is 
inextricably intertwined with the veteran's claim of 
entitlement to TDIU.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the Aleda E. 
Lutz VA Medical Center in Saginaw, 
Michigan and request all records of 
treatment of the veteran subsequent to 
April 1997.  Any and all such records 
received by the RO should be associated 
with the veteran's claims file.

2.  The RO should determine whether a VA 
vocational rehabilitation and training 
folder exists for the veteran.  If so, 
the RO should obtain the folder and 
associate it with the evidence assembled 
for appellate review.

3.  Then, the RO should schedule the 
veteran for a VA examination to determine 
the nature and extent of his service-
connected disabilities and their effect 
on his employability.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  All necessary 
tests and studies should be performed, 
and each of the veteran's service-
connected disabilities should be 
addressed by the examiner.  Based on a 
review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide an 
opinion regarding the effect of the 
veteran's service-connected disabilities 
on his employability; specifically, the 
examiner should be requested to indicate 
whether the veteran's service-connected 
disabilities render him unable to secure 
and follow substantially gainful 
employment.  A complete rationale should 
be given for all opinions and conclusions 
expressed, and the examination report 
should be typed.

4.  The RO should adjudicate the claim of 
entitlement to service connection for a 
psychiatric disorder to include PTSD with 
consideration of all applicable laws and 
regulations including that pertinent to 
the reopening of claims.  In connection 
with this claim, the RO should ensure 
that all indicated development is 
accomplished.  The veteran should be 
informed that he must comply with the 
requirements set forth in 38 U.S.C.A. 
§ 7105 (West 1991) before appellate 
review may be undertaken regarding any 
issues not already certified for appeal.  

5.  The RO should also readjudicate the 
veteran's claims of entitlement to an 
evaluation in excess of 30 percent for 
the period on and after December 9, 1994 
(exclusive of the period from January 25, 
1995 until January 1, 1996) for the 
veteran's ankylosis of the right third 
proximal interphalangeal joint, status 
post fracture of the right third finger 
and fracture of the right fifth 
metacarpal; and TDIU.  If the 
determination of either claim remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication.  The Board 

intimates no opinion, either factual or legal, as to the 
ultimate outcome of this case.  No action is required of the 
veteran until he is so notified by the RO.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

